    Case 5:20-cr-00149-H-BQ Document 60 Filed 04/12/21            Page 1 of 1 PageID 113



                             I.,NITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:20-CR-149-01-H

JAMES ANTHONY GUZMAN (01),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UNTIED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea ofGuilty, the Consent ofthe Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Coun. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Courr's scheduling order.

         SO ORDERED.

         Dated April   lL   ,2021.



                                            J      SWESLEYHENDRIX
                                                    D STATES DISTzuCT JUDGE
